                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


ROMONT L. ROBBINS, SR., #2003982                 §
                                                 §
                                                 §
VS.                                              §                CIVIL ACTION NO. 4:20cv982
                                                 §
DIRECTOR, TDCJ-CID                               §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such action, has been

presented for consideration. The Magistrate Judge recommended the petition for writ of habeas

corpus be dismissed without prejudice to Petitioner’s right to file a motion for leave to file a
      .
successive § 2254 petition in the United States Court of Appeals for the Fifth Circuit pursuant to

28 U.S.C. § 2244(b)(3)(A). No objections were timely filed. The Court concludes that the

findings and conclusions of the Magistrate Judge are correct and adopts the same as the findings and

conclusions of the Court.

       It is accordingly ORDERED that the petition for writ of habeas corpus (Dkt. # 1) is

DISMISSED without prejudice. All motions by either party not previously ruled on are hereby

DENIED.

          So ORDERED and SIGNED this 8th day of June, 2021.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE
